Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 10th, 2022 has been entered. Claims 1, 3-7, 10-12, and 14-18 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-7, 10-12, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 12 each recite a method of organizing human activity because the claims recite a method that receives route information and a current location of a transport vehicle, identifies products available for purchase and toll stations for collecting the purchased products on the route, transmits the products and toll stations to a user device, receives and transmits an order request to an issue server, receives a response from the issue server indicative of blocking a transaction amount from a payment account, transmits details of the order request and an identifier to a toll server, and transmits a request to deduct the blocked transaction amount from the first payment account.  This is a method of managing commercial interactions between people.  The mere nominal recitation of servers, a service application, a user device, and a radio frequency (RF) tag does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving information, identifying and transmitting products and toll stations, receiving and transmitting an order request, receiving a response, and transmitting details and a request in a computer environment.  The claimed servers, service application, user device, and RF tag are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving information, identifying and transmitting products and toll stations, receiving and transmitting an order request, receiving a response, and transmitting details and a request in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 3-7, 10, 11, and 14-18 are directed to substantially the same abstract idea as claims 1 and 12 and are rejected for substantially the same reasons.  Claims 3 and 14 further narrow the abstract idea of claims 1 and 12 by e.g., further defining a deduction of a toll fee and a transfer of the transaction amount and the toll fee.   Claims 4 and 15 further narrow the abstract idea of claims 1 and 12 by e.g., further defining 5receiving a notification when the transport vehicle is detected at the toll station by an RF reader.  Claims 5 and 16 further narrow the abstract idea of claims 1 and 12 by e.g., further defining receiving a notification 10when a location of the user device corresponds to the toll station.  Claims 6 and 17 further narrow the abstract idea of claims 1 and 12 by e.g., further defining communicating the order request to a merchant and receiving a response indicating acceptance of the order request by the merchant.  Claims 7 and 18 further narrow the abstract idea of claims 1 and 12 by e.g., further defining activating an RF reader placed in the transport vehicle.  Claim 10 further narrows the abstract idea of claims 1 and 12 by e.g., further defining rendering the products and toll stations to/on the user device.  Claim 11 further narrows the abstract idea of claim 1 by e.g., further defining that the order request indicates a pickup time for collecting the product.  These limitations are all directed to a method of managing commercial interactions between people.  Thus, claims 3-7, 10, 11, and 14-18 are directed to substantially the same abstract idea as claims 1 and 12 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 3-7, 10, 11, and 14-18 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi (U.S. Patent Application Publication No. 2018/0349981) in view of Caceres (U.S. Patent Application Publication No. 2015/0168169), Khan (U.S. Patent No. 6,263,316), and Shah (U.S. Patent Application Publication No. 2016/0063435).
	Regarding Claims 1 and 12, Grandhi teaches a method performed by an application server hosting a service application that is running on a user device of a user, the method comprising:  and a system for facilitating in-transit purchase of products, the system comprising:  an application server hosting a service application running on a user device, the application server configured to (see [0046] “a shopping application implemented by system 200,” [0051] “FIG. 4 is a block diagram of a sample computing environment 400 that can be utilized to implement some embodiments. The system 400 
further illustrates a system that includes one or more client(s) 402. The client(s) 402 can be hardware and/or software (e.g., threads, processes, computing devices). The system 400 also includes one or more server(s) 404. The server(s) 404 can also be hardware and/or software (e.g., threads, processes, computing devices) … facilitate communications between the client(s) 402 and the server(s) 404,” [0055] “product-recommendation manager 600 can be implemented on the cloud, in a server, in a virtual machine, in a client-side application and/or any combination thereof”):
	based on the received current location and the received route information, identifying a set of products available for purchase along the route (see [0040] “for a user attending a birthday party and is on the way to a birthday party, system 200 can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 
can determine the location of the event or party and based on the current location and the destination 
route and directions, it scans all the appropriate stores and recommends the right stores and products 
to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”);
	transmitting to the user device, the set of products (see [0074] “if the user is driving to attend a birthday party and needs to find a gift on the way, the user can interact with the system implementing process 1200 to find relevant gifts on the way. Process 1200 can then automatically take the destination address and find relevant products in stores. Process 1200 can then describe the product results by responding using a combination of voice and displaying products on the car mirror/dashboard in a manner which is safe when the user is driving);
	receiving from the service application, an order request, the order request including a first product selected from the set of products (see [0040] “System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”);
	recommending, by the application server, to the user by way of the user device, a set of products available for purchase and a set of pickup locations on the route for collecting the set of products, wherein the set of products and the set of pickup locations are recommended 10based on the received route information and the received current location;
	receiving, by the application server, an order request from the user device, wherein the order request is indicative of a first product selected by the user from the set of products for purchase, 
	a first pickup location selected by the user from the set of pickup locations for collecting the first product,
	wherein the first product is collected by the user from the first pickup location (see [0040] “for a user attending a birthday party and is on the way to a birthday party, system 200 can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”).
	Grandhi does not explicitly teach, however Caceres teaches receiving, from the service application, route information having been provided to the application by the user of a route being traversed by the user in a transport vehicle (see [0050] “the user may use the application or the interface on user device 210 to input information indicating the start time, the start location, and the destination location, which may be transmitted by user device 210 to server device 220”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the transportation method of Grandhi the process of receiving, from the service application, route information having been provided to the application by the user of a route being traversed by the user in a transport vehicle as taught by Caceres since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a transportation method where route information having been provided to the application by the user of a route being traversed by the user in a transport vehicle is received from a service application.
	Grandhi does not explicitly teach, however Caceres teaches receiving, from a global positioning system (GPS) of the user device, a current location of the transport vehicle on the route (see [0016] “user device 210 may include sensors, such as a camera, a microphone, an accelerometer, a gyroscope, a GPS device, a magnetometer, a gravity sensor, a rotational sensor, a temperature/thermal sensor, a proximity sensor, a light sensor, a pressure sensor, a humidity sensor, an infrared sensor, a radio wave sensor, a dual lens camera, and/or another component that permits user device 210 to receive input and/or detect conditions in a vicinity of user device 210,” [0033] “the information received from user 
device 210 may include information generated by user devices 210 (e.g., information indicating a 
current location, a current route, a speed, an acceleration, images, etc.)”) (please see rejection above for combination rationale).
	Grandhi does not explicitly teach, however Khan teaches a set of toll collection stations on the route for collecting the set of products (see Abstract “The invention is a method and apparatus for the automated retailing of refreshments and other basic consumer products to a vehicle occupant as the vehicle passes through a toll station having an automated payment capability. Examples of such toll stations include electronic toll collection (ETC) tollbooths,” Col. 2, lines 38-48 “FIG. 1 illustrates an electronic toll collection (ETC) toll lane 10 incorporating the invention. The ETC toll lane 10 may be a part of a toll plaza comprising one or more ETC toll lanes, any number of which may be configured to provide for drive-through purchasing and dispensing of refreshments and basic consumer products consumed in the course of travel, in addition to the collection of tolls. Examples of these products include soft drinks, coffee, snacks (candy bars, gum, life-savers, etc.), water, aspirin, toiletries (tissue, wipes, etc.), lottery tickets, and travel entertainment (games, puzzles, etc.),” Col. 3, lines 14-16 “FIG. 2 is a block diagram of the inventive automated retailing system implemented in one or more ETC toll lanes of a toll plaza,” Col. 3, lines 23-25 “Signage is used to indicate the products available for purchase at the toll plaza, as well as the availability of the service in certain toll lanes”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the stores in Grandhi with the toll collection stations in Khan.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of toll collection stations on the route for collecting the set of products.
	Although Grandhi teaches transmitting stores to the user device (e.g., [0040] “for a user attending a birthday party and is on the way to a birthday party, system 200 can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and 
recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”), Grandhi does not explicitly teach however Khan teaches that the stores can be a set of toll collection stations (see Col. 2, lines 38-48 “ETC toll lane 10 may be a part of a toll plaza comprising one or more ETC toll lanes, any number of which may be configured to provide for drive-through purchasing and dispensing of refreshments and basic consumer products consumed in the course of travel, in addition to the collection of tolls. Examples of these products include soft drinks, coffee, snacks (candy bars, gum, life-savers, etc.), water, aspirin, toiletries (tissue, wipes, etc.), lottery tickets, and travel entertainment (games, puzzles, etc.),” Col. 3, lines 14-16 “FIG. 2 is a block diagram of the inventive automated retailing system implemented in one or more ETC toll lanes of a toll plaza,” Col. 3, lines 23-25 “Signage is used to indicate the products available for purchase at the toll plaza, as well as the availability of the service in certain toll lanes”) (please see rejection above for combination rationale).
	Grandhi does not explicitly teach, however Shah teaches the order request including a pickup station (see [0007] “the order comprises order attribute data and at least two waypoints, and wherein each of the at least two waypoints corresponds to a pick-up location or a drop-off location and comprises one or more waypoint attributes,” [0008] “the order request comprises waypoints for multiple drop-offs and/or multiple pick-ups”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method for facilitating in-transit purchase of products of Grandhi an order request including a pickup station as taught by Shah since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method for facilitating in-transit purchase of products where the order request includes a pickup station.
	The combination of Grandhi and Shah does not teach however Khan teaches that the pickup station is a first toll collection station selected from the set of toll collection stations (see Col. 2, lines 38-48 “ETC toll lane 10 may be a part of a toll plaza comprising one or more ETC toll lanes, any number of which may be configured to provide for drive-through purchasing and dispensing of refreshments and basic consumer products consumed in the course of travel, in addition to the collection of tolls. Examples of these products include soft drinks, coffee, snacks (candy bars, gum, life-savers, etc.), water, aspirin, toiletries (tissue, wipes, etc.), lottery tickets, and travel entertainment (games, puzzles, etc.),” Col. 3, lines 14-16 “FIG. 2 is a block diagram of the inventive automated retailing system implemented in one or more ETC toll lanes of a toll plaza,” Col. 3, lines 23-25 “Signage is used to indicate the products available for purchase at the toll plaza, as well as the availability of the service in certain toll lanes”) 
	Grandhi does not explicitly teach, however Khan teaches an identifier of a radio frequency (RF) tag placed in the 15transport vehicle, the identifier being linked to a first payment account (see Col. 1, lines 56-59 “The AVI system is typically deployed at the entry to a toll lane and communicates with a transponder which is carried with the vehicle and transmits an electronic account number when prompted by the AVI system,” Col. 8, lines 35-42 “the driver may identify an account number using a transponder to communicate with a miniaturized AVI-type transceiver (not shown) that is incorporated into the ordering interface 60.  In this last example, the transponder may transmit a consumer charge account, bank debit account or prepaid ETC account number. The transponder may also incorporate the remote ordering capability of the order/ETC transponder 31 described above,” Claim 10 “the account identifying mechanism is a transponder for transmitting the account number in an identification signal, and wherein the receiving system comprises a transceiver for receiving and processing the identification signal”) (please see rejection above for combination rationale).
	Grandhi does not explicitly teach, however Shah teaches transmitting the order request to an issuer server associated with the first payment account (see [0005] “receiving an order request for the at least one of goods and services at a management server, the order request being sent from a first electronic device of a first party,” [0025] “sending authorization from the management server to a payment processor to complete payment transaction for the order request,” [0031] “a method of creating an online store at a server to facilitate the secure order, payment and delivery of at least one item by a secure ordering, payment and delivery system,” [0184] “the management server 150 has securely verified that the delivery has successfully occurred, and transmits a payment settlement 
request to the payment processor associated with the first party's account”); 
	receiving, from the issuer server, a response message indicative of blocking a transaction amount associated with the first product from the first payment account (see [0223] “The process 
989 then moves to 994 at which point payment for the order is pre-authorized. If additional waypoints were created and the cart was revised then the amount is verified by the user before checkout, the payment information can be edited at this stage. This may involve the management server determining the total cost of the order which is then sent to the user device, if the user of the user device wishes to proceed with the order, then the user enters payment information into the user device which is sent to the management server which then sends this total cost information and user authorization to the payment processor. The payment processor then pre-authorizes the payment of the order assuming that the user can accommodate the financial transaction on their account, which may be a debit account or a credit card account, for example” (emphasis added));
	after receiving the response message, transmitting details of the order request to a merchant (see [0227] “the location of the courier device may be tracked as tasks are completed so that status updates may be provided to the user and any other parties that are part of the order (such as the merchant who provides an ordered good”) (please see rejection above for combination rationale).
	The combination of Grandhi and Shah does not teach that the merchant is a toll collection station, however Khan teaches transmitting details of the order request and the identifier to a toll server associated with the first toll collection station (see Col. 1, lines 52-66 “the invention is incorporated into a toll station equipped with an ETC system. The ETC system utilizes an automatic vehicle identification (AVI) system to automatically identify a prepaid electronic account. The AVI system is typically deployed at the entry to a toll lane and communicates with a transponder which is carried with the vehicle and transmits an electronic account number when prompted by the AVI system. Signage in advance of, and/or at the entrance to, the toll lane indicates the available products.  Preferably, a vehicle occupant places a remote order for one or more products prior to vehicle entry into the toll lane, through a transponder modified to accept a product order. The order transponder is activated upon entry into the toll lane and transmits the remote product order, together with the account number. After the primary transaction system validates the account number by checking it against a list of numbers having valid accounts, the cost of the product order is added to the primary charge and payment is rendered by an electronic debit to the prepaid account. A product dispenser, typically located within the toll lane, dispenses the ordered product(s) within reach of the driver of the vehicle”) (please see rejection above for combination rationale).
	Grandhi does not explicitly teach, however Khan teaches transmitting a request to the issuer server to deduct the transaction amount from the first payment account after the transport vehicle is detected at the first toll collection station and the first product is delivered to the first toll collection station, wherein the first product is collected by the user from the first toll collection station (see Col. 1, lines 52-66 “a vehicle occupant places a remote order for one or more products prior to vehicle entry into the toll lane, through a transponder modified to accept a product order. The order transponder is activated upon entry into the toll lane and transmits the remote product order, together with the account number. After the primary transaction system validates the account number by checking it against a list of numbers having valid accounts, the cost of the product order is added to the primary charge and payment is rendered by an electronic debit to the prepaid account. A product dispenser, typically located within the toll lane, dispenses the ordered product(s) within reach of the driver of the vehicle”) (please see rejection above for combination rationale).
	The combination of Grandhi and Khan does not teach however Shah teaches that the transaction amount is a blocked transaction amount (see [0223] “The process 989 then moves to 994 at which point payment for the order is pre-authorized,” [0230] “When the task is completed, verification of the task being completed may be sent to the payment processor which then finalizes the financial transaction at 998”) (please see rejection above for combination rationale).
	Regarding Claims 3 and 14, Grandhi in view of Caceres, Khan, and Shah teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Khan teaches further comprising:     t  transmitting a request to deduct a toll fee amount from the first payment account; and initiating a transfer of the deducted toll fee amount to a third payment account of the first toll collection station (see Abstract “the toll charge and payment is automatically rendered, typically via an electronic debit from a pre-paid account, or an electronic charge to a consumer credit account,” Col. 2, lines 50-59 “The AVI system identifies an approaching vehicle 2, or, more precisely, identifies an electronic account from which the toll charge is to be debited. Specifically, an activation signal 26 is transmitted from an AVI antenna 24 to the vehicle 2 as it proceeds into the entrance area 4. A transponder 30 placed on, or within, the vehicle 2 returns an identification signal 27 to the AVI antenna 24 upon activation. The identification signal 27 is processed by an AVI transceiver 22 to produce an ETC account number,” Col. 3, lines 20-22 “The central management computer 19 may maintain a data base of ETC accounts and perform the electronic toll debits”) (please see claim 1 rejection for combination rationale).
	Grandhi does not explicitly teach, however Shah teaches deduct from the first payment account in addition to the blocked transaction amount and transfer of the deducted transaction amount to a second payment account of a merchant associated with the first product (see [0223] “The process 989 then moves to 994 at which point payment for the order is pre-authorized … pre-authorizes the payment of the order assuming that the user can accommodate the financial transaction on their account, which may be a debit account or a credit card account,” [0230] “When the task is completed, verification of the task being completed may be sent to the payment processor which then finalizes the financial transaction at 998”) (please see rejection above for combination rationale).
	Regarding Claims 4 and 15, Grandhi in view of Caceres, Khan, and Shah teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Khan teaches receiving from the toll server, a notification that the transport vehicle is detected at the first toll collection station by an RF reader at the first toll collection station (see Col. 1, lines 56-59 “The AVI system is typically deployed at the entry to a toll lane and communicates with a transponder which is carried with the vehicle and transmits an electronic account number when prompted by the AVI system,” Col. 8, lines 35-42 “the driver may identify an account number using a transponder to communicate with a miniaturized AVI-type transceiver (not shown) that is incorporated into the ordering interface 60.  In this last example, the transponder may transmit a consumer charge account, bank debit account or prepaid ETC account number. The transponder may also incorporate the remote ordering capability of the order/ETC transponder 31 described above,” Claim 10 “the account identifying
mechanism is a transponder for transmitting the account number in an identification signal, and wherein the receiving system comprises a transceiver for receiving and processing the identification signal”) (please see rejection above for combination rationale).
	Regarding Claims 6 and 17, Grandhi in view of Caceres, Elliott, and Villa-Real teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Khan teaches communicating the received order request to a merchant 15server of a merchant for delivering the first product to the first toll collection station (see Col. 7, lines 31-33 “the OI processor 68 transmits a dispenser control signal to the PD processor 58. The dispenser control signal identifies the products ordered and their quantities”); and
	receiving from the merchant server, a response indicating the acceptance of the order request by the merchant (see Col. 7, lines 43-44 “the PD processor 58 transmits a confirmation message back to the OI processor 68”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 10, Grandhi in view of Caceres, Khan, and Shah teaches the limitations of claim 1 as discussed above.  Grandhi further teaches rendering a user interface on a display of the user device for present5presenting the identified set of products and the identified set of merchants to the user, wherein the set of products and the set of merchants are selectable by the user (see [0074] “if the user is driving to attend a birthday party and needs to find a gift on the way, the user can interact with the system implementing process 1200 to find relevant gifts on the way. Process 1200 
can then automatically take the destination address and find relevant products in stores.  Process 1200 
can then describe the product results by responding using a combination of voice and displaying products on the car mirror/dashboard in a manner which is safe when the user is driving. The user can respond back to the system with any refinements and finally can decide to purchase a specific product. The system implementing process 1200 (and/or other processes provided herein) can also be used in conjunction to voice detection to authenticate a voice-based authentication to, purchase the product on his/her behalf and to have the product ready to be picked up when he/she is at the store”).
	Grandhi does not explicitly teach, however Khan teaches that the merchants are toll collection stations (see Col. 1, lines 52-66 “the invention is incorporated into a toll station equipped with an ETC system. The ETC system utilizes an automatic vehicle identification (AVI) system to automatically identify a prepaid electronic account. The AVI system is typically deployed at the entry to a toll lane and communicates with a transponder which is carried with the vehicle and transmits an electronic account number when prompted by the AVI system. Signage in advance of, and/or at the entrance to, the toll lane indicates the available products. Preferably, a vehicle occupant places a remote order for one or more products prior to vehicle entry into the toll lane, through a transponder modified to accept a product order. The order transponder is activated upon entry into the toll lane and transmits the remote product order, together with the account number. After the primary transaction system validates the account number by checking it against a list of numbers having valid accounts, the cost of the product order is added to the primary charge and payment is rendered by an electronic debit to the prepaid account. A product dispenser, typically located within the toll lane, dispenses the ordered product(s) within reach of the driver of the vehicle”) (please see rejection above for combination rationale).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Khan, Shah, and Kim (U.S. Patent Application Publication No. 2014/0058901).
	Grandhi in view of Caceres, Khan, and Shah teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however Kim teaches receiving a notification 10from the user device that a location of the user device corresponds to the merchant, the notification indicating the detection of the transport vehicle at the merchant (see [0027] “The user device can further alert the merchant of the arrival of the user at the merchant location. The merchant at this time can supply the order to the user with a minimal delay”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a notification 10from the user device that a location of the user device corresponds to the merchant, the notification indicating the detection of the transport vehicle at the merchant as taught in Kim with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable the merchant to “supply the order to the user with a minimal delay” (Kim [0027]).
	The combination of Grandhi and Kim does not explicitly teach, however Khan teaches that the merchant is a first toll collection station (see Col. 1, lines 52-66 “the invention is incorporated into a toll station equipped with an ETC system. The ETC system utilizes an automatic vehicle identification (AVI) system to automatically identify a prepaid electronic account. The AVI system is typically deployed at the entry to a toll lane and communicates with a transponder which is carried with the vehicle and transmits an electronic account number when prompted by the AVI system. Signage in advance of, and/or at the entrance to, the toll lane indicates the available products. Preferably, a vehicle occupant places a remote order for one or more products prior to vehicle entry into the toll lane, through a transponder modified to accept a product order. The order transponder is activated upon entry into the toll lane and transmits the remote product order, together with the account number. After the primary transaction system validates the account number by checking it against a list of numbers having valid accounts, the cost of the product order is added to the primary charge and payment is rendered by an electronic debit to the prepaid account. A product dispenser, typically located within the toll lane, dispenses the ordered product(s) within reach of the driver of the vehicle”) (please see rejection above for combination rationale).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhi in view of Caceres, Khan, Shah, d'Hont (U.S. Patent Application Publication No. 2008/0218313), and Kaplan (U.S. Patent Application Publication No. 2009/0193028).
	Grandhi in view of Caceres, Khan, and Shah teaches the limitations of claims 1 and 12 as discussed above.  Grandhi does not explicitly teach, however d'Hont teaches wherein when the first product is selected for purchase by the user by way of the user device, an RF reader is activated for 20reading the identifier of the RF tag, and wherein the identifier read by the RF reader is included in the order request (see [0013] “The transponder has an input device. The method includes steps of offering at least two orderable items, receiving a user input to the transponder through the input device, wherein the user input comprises selection data indicating a selection of at least one of the orderable items, transmitting the selection from the transponder to the reader,” Claim 8 “said transponder includes a controller and RF transceiver configured to send said RF signal to said reader in response to a polling signal from said reader, and wherein said response signal includes transponder data and said selection data,” [0074] “The pre-defined data structure for transponder data in an ETC protocol typically includes designated fields for transponder ID, vehicle type”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of when the product is selected for purchase by way of the input device (user device), activating an RF reader for reading the transponder data, which includes transponder ID as taught in d'Hont with the method for facilitating in-transit purchase of products of Grandhi with the motivation to enable the RF reader to “send [to] the automated ordering module 34 [the received] transponder ID data, selection data, and other such data” (d'Hont [0037]).
	The combination of Grandhi and d'Hont does not explicitly teach, however Kaplan that the RF reader is placed in the transport vehicle (see [0040] “an RFID tag may be embedded in the vehicle so that an RFID tag reader housed in the mobile device can read this information. In yet another example, the mobile device may be an internal computing system, e.g. navigation system, on the vehicle”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the external RF reader in Grandhi with the internal RF reader in Kaplan.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of an RF reader placed in the transport vehicle.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  Applicant argues that “recitations regarding generation and exchange of data commands between multiple disparate computer systems based upon data received from a user device, GPS device, and a service application are recitations of computer-specific activity rather than organizing human activity” (p. 11, para. 2).  The recitations to “computer-specific activity” are additional elements (i.e., elements that are in addition to the abstract idea) that are to be analyzed under Step 2A, Prong 2.  
	Under Step 2A, Prong 2, the recitations to “computer-specific activity” are not indicative of integration into a practical application.  As described more fully above, the claimed servers, service application, user device, and RF tag are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	Applicant argues that “the claims represent an improvement in the technology of in-transit electronic transactions” (p. 11, para. 1 – p. 13, para. 2).  A method that improves the way a buyer purchases goods (while the buyer is in transit) is not an improvement to the functioning of a computer or to any other technology or technical field.  The servers, service application, user device, and RF tag recited in the claims function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the servers, service application, user device, and RF tag; rather, what claim 1 purports to improve is the functioning of a commercial transaction.  
Regarding Step 2B, Applicant argues:
the combination of steps recited in claim 1 is not well-understood, routine, or conventional in the art. Specifically, Applicant respectfully submits that it is not well-understood, routine, or conventional in the art to have a server determine available products and associated toll collection locations to pick up the products along a route being traversed by a user, transmit the products and locations to a service application on the user's device, receive an order request from the service application, communicate with a user's payment account issuer to perform a transaction for a selected product, and complete the transaction process upon the toll collection station having detected an RF tag associated with the user's vehicle

(p. 14, para. 3 (emphasis added)).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the method steps cited by Applicant in the preceding paragraph are part of the abstract idea (i.e., the method steps are directed to a method of managing commercial interactions between people).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Regarding the prior art rejections, Applicant argues that:
Grandhi does not describe or suggest “a method for facilitating in-transit purchase of products,” as that phrase is used in the present Application. Applicant specifically describes a solution to the problem of a user being required to deviate from his or her route to purchase and/or collect a purchased product. For example, the user may be required to deviate from the route to purchase food from a takeout restaurant that may be situated at a location proximate to the route. Such a deviation may add to a travel time and increase a fuel cost of the user, thus heavily inconveniencing the user

(p. 16, para. 3).  As described above, such features are taught in paragraph [0040] of Grandhi:
for a user attending a birthday party and is on the way to a birthday party, system 200 
can recommend the appropriate gifts to purchase and also recommend the right stores to buy on the way to a party so that user can save the time … System 200 can determine the location of the event or party and based on the current location and the destination 
route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store

(emphasis added).
Applicant argues that “[o]ne cannot substitute the teachings of Caceres without rendering Grandhi inoperable for its intended purpose … the combination of Caceres and Grandhi suggested by the Office requires complete evisceration of Grandhi's route determination and route optimizing machine learning system” (p. 17, para. 4 – p. 18, para. 1).
	The Examiner relies on Caceres for teaching the claimed feature “receiving, from the service application, route information having been provided to the application by the user of a route being traversed by the user in a transport vehicle.”  For instance, Caceres teaches receiving the start location and the destination location (i.e., route information).  
	Contrary to the position taken by Applicant, combining the process of receiving the start location and destination location does not completely eviscerate the method of facilitating an in transit purchase of products as taught by Grandhi.  The system in Grandhi can receive a start location (e.g., the user’s home) and a destination location (e.g., party) and still perform the function of facilitating an in transit purchase (e.g., purchase of a gift on the way to the party).
Applicant’s arguments regarding Elliott and Villa-Real are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628